In an action, inter alia, to dissolve a partnership and for an accounting, the defendants appeal from an order of the Supreme Court, Queens County, dated July 6, 1978, which granted plaintiff’s motion to compel disclosure, directed them to comply with a notice for discovery and inspection and directed the individual defendant to appear for an examination before trial. Order modified by (1) adding thereto a provision limiting the scope of the examination to plaintiff’s right to an interlocutory judgment for an accounting and to those matters which do not relate solely to the items comprising the account, and (2) deleting the provision thereof which relates to the notice of discovery and substituting therefor a provision denying enforcement of the notice as presently written, but granting leave to plaintiff to serve a new notice if she be so advised, specifying documents necessary to establish her right to an accounting of partnership and corporate assets. As so modified, order affirmed, without costs or disbursements. Plaintiff’s time to serve a new notice for discovery is extended until 20 days after service upon her of a copy of the order to be made hereon, together with notice of entry thereof. Until the plaintiff has demonstrated her right to an accounting, which right the individual defendant denies, she is limited to seeking disclosure of such items as are necessary to establish that right or which do not relate solely to the items of the account (see Oboler v Beakatron Mfg. Corp., 17 AD2d 639). Titone, J. P., Lazer, Margett and Martuscello, JJ., concur.